 In theMatter Of PEQUONNOCK FOUNDRY, INCORPORATEDandLOCALUNION No. 12,INTERNATIONAL MOLDERS AND FOUNDRYWORKERSUNION, A. F. OF L.Case No. R--43t.-Decided A" l l17, 19VJurisdiction:casting manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord union recognition until certified by the Board; electionnecessary.Unit Appropriate for Collective Bargaining:maintenance, and shipping andreceiving employees, including working foremen, but excluding supervisory,office and clerical employeesMr. William J. Buckley,of Bridgeport, Conn.,Mr. George E. Kirs-ten,ofWestport, Conn., andMr. Edward F. Zehnder,of Fairfield,Conn., for the Company.Mr. Herbert W. Clements,of Cleveland, Ohio andMr. Joseph A.Hickey,of Ansonia, Conn., for the Union.Mr. Louis S. Penfield,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 13, 1941, Local Union No. 12, International Moldersand Foundry Workers Union, A. F. of L.,1 herein called the Union,filed with the Regional Director for the Second Region (New YorkCity) a petition alleging that a question affecting commerce had arisenconcerning the representation 'of employees of Pequonnock Foundry,Incorporated,2 Bridgeport, Connecticut, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On March 17, 1941, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Relationsi Incorrectly designated in some of the formal papers as "International Molders andFoundryWorkeisUnion,A F. of L "2 Incorrectly designated in some of the formal papers as"The Pequonnock Foundry Co."31 N. L R.B., No. S.38 PEQUONNOCK FOUNDRY, INC.39BoardRules and Regulations-Series 2, as amended, ordered an in-vestigation and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.On March 19,1941, the Regional Director issued a notice ofhearing, copiesof which were duly served upon the Company andupon the Union.Pursuant to notice, a hearing was held on March28, 1941, at Bridgeport,Connecticut,before Daniel R. Dimick, theTrial Examiner duly designated by the Chief Trial Examiner.TheCompany was represented by counsel and the Union by its repre-sentatives; both parties participated in the hearing.Full opportu-nity to bo heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded -all parties.At the commencement of the hearing the Trial Examiner granteda motion to amend the petition in certain respects hereinafter noted.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are hereby.affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYPequonnock Foundry, Incorporated, a Connecticut corporation, isengaged in the manufacture,sale and distribution of grey iron,semi-steel, alloy iron castings,antique garden furniture, 'and relatedproducts at Bridgeport,Connecticut.The principal raw materialsused by the Company in the operation of its business are pig iron,scrap iron, steel scrap, sands, and clay.During the year 1940 ap-proximately 80 per cent of` such raw materials,valued in excess of$37,800,were purchased by the Company and shipped to it frompoints outside the State,of Connecticut.During the same periodapproximately 20 per cent of the finished products of the Company,valued in excess of $180,000, were sold by the Company and shippedto places outside the State of Connecticut.The Company admits that it is engaged in interstate commercewithin the meaning of the Act.IT.THE ORGANIZATION INVOLVEDLocal Union No. 12, International Molders and Foundry WorkersUnion is a labor organization affiliated with the American Federationof Labor. It admits to membership employees of the Company. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDM. THE QUESTION CONCERNING REPRESENTATIONAt the hearing the parties stipulated that the Company, althoughrequested to recognize the Union as the statutory representative ofits employees, refused to accord such recognition until such time asthe Union is certified as such representative by the Board.A statement of the Regional Director introduced into evidenceshows that the Union represents a substantial number of employeesin the collective bargaining unit hereinafter found to be appropriate.8We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in -Section I above, has a close, intimate, and substantial.relation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructingcommerceand the free' flow of commerce.V. THE APPROPRIATE UNITThe Union alleges in its petition, as amended, that the unit appro-priate for collective bargaining purposes is comprised of all produc-tion and maintenance employees, including working foremen andshipping and receiving employees, but excluding supervisory, officeand clerical employees.The Company contends that the molders andcore makers should constitute one unit and that the laborers, main-tenance, and shipping employees should constitute a separate unit.,The business of the Company is carried on in a single one-storybuilding containing a single unpartitioned room.The production ofvarious types and sizes of castings is chiefly accomplished by agroup .of molders and core makers whose various tasks require ahigh degree of skill.These workers, however, are directly assisted intheir work by apprentices and helpers as well as by general laborerswho perform various tasks including hauling metals and sands, andsawing, cutting, grinding, and chipping the raw materials or thefinished castings.Other workers are engaged in packing and ship-ping these castings and in general maintenance work about the plant.SThe Regional Director reported that 39 union application cards, 311 dated between No-vember 20,1940, and February 4, 1941, and 5 undated,were submitted to him and that 35appear to bear genuine original signatures of persons whose names appear on the Company'spay roll of February 24, 1941.There are 69 persons on such pay roll in the appropriateunit. PEQUONNOCK FOUNDRY, INC.41Prior to 1934 the petitioning union was a craft organization whichlimited its jurisdiction to molders and core makers alone.However,in 1934 it broadened its jurisdiction to admit to membership "allworkers engaged in the production, processing and assembling ofcastings and related products" and since that time its organizationalefforts have been conducted upon this basis. In the present instancethe unit which the Union seeks to establish is comprised of all per-sons whether skilled or unskilled who are engaged in or connectedwith the production of castings.Under all the circumstances we are of the opinion that the unitalleged by the Union is appropriate for collective bargaining purposes.We find that all production, maintenance, and shipping and receivingemployees of the Company, including working foremen, but exclud-ing supervisory, office and clerical employees, constitute a unit appro-priate for the purposes of collective bargaining and that such unit willinsure to employees of the Company the full benefit of their right toself-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.The Company requests that a current pay, roll date be selected fordetermining the eligibility of voters.The Union, although' express-ing a preference that eligibility be determined by a pay roll at thetime of the filing of the petition or at the time of the hearing, indi-cated that it would not object to the use of a current pay roll.Ac-cordingly, we shall direct that those eligible to vote in the electionshall be the employees in the appropriate unit who were employedby the Company during the pay-roll period immediately preceding thedate of the Direction of Election herein, subject to such limitationsand additions as are set forth in such Direction of Election.Upon the basis of the above findings of fact and upon the -entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW'1.A question affecting commerce has arisen concerning the repre-sentation of employees of Pequonnock Foundry, Incorporated, Bridge-port, Connecticut, within the meaning of Section 9 (c) 'and Section2 (6) and (7) of the National Labor Relations Act. .2: All production, maintenance, and shipping and receiving em-ployees of the Company, including working foremen but excludingsupervisory, office, and clerical employees, constitute a unit appro- 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDpriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended, it is hereby\DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Pequonnock Foundry, Incorporated, Bridgeport, Connecticut,an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Directionof Election, under the direction and supervision of the Regional Di-rector for the Second Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sectionand shipping and receiving employees of the Company, includingworking foremen whose names appear on the Company's pay rollfor the period next preceding the date of this Direction of Election,and employees who did not work during such pay-roll period becausethey were ill or on vacation or in the active military service or train-ing of the United States, or who were temporarily laid off, but exclud-ing supervisory, office and clerical employees and employees who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by Local Union No. 12, InternationalMolders and Foundry Workers Union, A. F. of L., for purposes ofcollective bargaining.